Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1697
                        Lower Tribunal No. 19-8331
                           ________________


                          Stay Involved, Inc.,
                                  Appellant,

                                     vs.

                           Jose Llano, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

     Mark A. Goldstein, for appellant.

     Farrell Patel Jomarron & Lopez, PLLC and Jesmany Jomarron and
Robin F. Hazel, for appellees.


Before EMAS, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.